Citation Nr: 0810021	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  01-00 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a heart disorder.  

2.  Entitlement to an increased disability evaluation for the 
veteran's anxiety psychoneurosis, currently evaluated as 30 
percent disabling.  

3.  Entitlement to an increased disability evaluation for the 
veteran's bronchitis, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from April 1942 to October 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which denied 
increased disability evaluations for the veteran's anxiety 
psychoneurosis and bronchitis.  In August 1995, the RO 
increased the evaluation for the veteran's anxiety 
psychoneurosis from 10 to 30 percent.  In January 1998, the 
RO determined that the April 1995 rating decision was clearly 
and unmistakably erroneous in failing to assign a 30 percent 
evaluation for the veteran's bronchitis.  In November 2000, 
the RO tacitly determined that new and material evidence had 
not been submitted to reopen the veteran's claim of 
entitlement to service connection for a chronic heart 
disorder.  In February 2003, the Board remanded the veteran's 
appeal to the RO so that the veteran could be afforded a 
hearing before a Veterans Law Judge sitting at the RO.  

In September 2003, the veteran was afforded the requested 
hearing before a Veterans Law Judge sitting at the RO.  In 
April 2004, the Board remanded the veteran's appeal to the RO 
for additional action.  

In August 2007, the veteran was informed that the Veterans 
Law Judge who had conducted his September 2003 hearing was no 
longer employed by the Board and he therefore had the right 
to an additional hearing before a different Veterans Law 
Judge.  The veteran did not respond to the Board's notice.  

In December 2007, the Board requested an opinion from a 
Veterans Health Administration (VHA) medical expert.  In 
January 2008, a VHA opinion was incorporated into the record.  
In March 2008, the Board was informed of the veteran's death.  


FINDINGS OF FACT

1.  The veteran had active service from April 1942 to October 
1945.  

2.  On March 19, 2008, the Board was notified that the 
veteran had died in February 2006.  


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of the 
veteran's claims following his death.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Sadly, the veteran died during the pendency of the instant 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
veteran's death.  Therefore, it must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).  


ORDER

The appeal is dismissed.  



		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


